Citation Nr: 1133721	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-33 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.     

2.  Entitlement to dependency and indemnity compensation under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 

INTRODUCTION

The Veteran had active service from September 1969 to April 1972.  He died in October 2007.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in October 2007, at the age of 56; the immediate cause of death was listed as intracranial hemorrhage, which was due to or as a consequence of a seizure; the approximate interval between onset and death was listed as days.  

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), rated as 100 percent disabling effective from March 13, 1998; malaria, rated as noncompensable; and chronic bronchitis, rated as noncompensable.  

3.  The Veteran's service-connected disabilities did not substantially or materially contribute to his death.

4.  The Veteran was not evaluated as totally disabled from service-connected disabilities for 10 continuous years immediately preceding his death, nor was he rated totally disabled continuously after his discharge for a period of not less than 5 years immediately preceding death.  He was not a former prisoner of war (POW).

CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not incurred in or aggravated by service, nor did any service-connected disability cause or substantially or materially contribute to cause his death.  38 U.S.C.A. §§ 1101, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2010).

2.  The criteria for entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the appellant with the claim. 

In regard to the appellant's claim for entitlement to under the provisions of 38 U.S.C.A. § 1318, the VA General Counsel has held that the notice and duty to assist provisions of the VCAA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed and further factual development could not lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 (March 9, 2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Accordingly, the claim is being adjudicated without further development of the record.

With respect to the appellant's claim for service connection for the cause of the Veteran's death, in the instant case, the Board finds that VA fulfilled its duties to the appellant under the VCAA.

Duty to Notify

VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the December 2007 and May 2008 letters sent to the appellant by the RO adequately apprised her of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

The United States Court of Appeals for Veterans Claims (Court) recently determined in Hupp v. Nicholson, 21 Vet. App. 342 (2007) that, when adjudicating a claim for DIC, VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.

Additionally, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the appellant that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.     

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in December 2007 and May 2008 fulfills the provisions of 38 U.S.C.A. § 5103(a). That is, the appellant received notice of the evidence needed to substantiate her claim, the avenues by which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the May 2008 letter addressed the requirements of Hupp, as discussed above.  

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim." Written notice was provided in December 2007, prior to the appealed from rating decision, along with the subsequent notice provided in May 2008.  In addition, with respect to the Dingess requirements, in the aforementioned letters, the appellant was provided with notice of what type of information and evidence was needed to substantiate her claim for service connection for the cause of the Veteran's death; however, she was not provided with notice of the type of evidence necessary to establish a rating or effective date for the rating.  Despite any timing deficiency under Pelegrini or inadequate notice under Dingess, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, as the Board concludes below that there is a preponderance of evidence against the appellant's claim for service connection for the cause of the Veteran's death, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.

The appellant has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, she has been provided a meaningful opportunity to participate effectively in the processing of her claim by VA.





Duty to Assist

With respect to the duty to assist, the Board also finds that all necessary assistance has been provided to the appellant regarding the issue adjudicated in this decision. There is no indication in the record that any additional evidence relevant to the appellant's cause of death claim is available and not part of the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As explained in more detail below, there is no competent medical evidence of record which indicates that the Veteran's fatal intracranial hemorrhage with seizure was related to his period of service.  Under these circumstances, VA is not required to obtain an opinion regarding whether the Veteran's death was attributable to service.  See 38 C.F.R. § 3.159 (c)(4).  

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the appellant, and thus, no additional assistance or notification was required.  The appellant has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 384.


II.  Cause of Death Claim

In general, service connection may be granted for an injury or disease incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

To establish service connection for the cause of the veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of active service or an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death. For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The Veteran's death certificate indicates that he died in October 2007.  According to the certificate of death, the immediate cause of death was listed as intracranial hemorrhage, which was due to or as a consequence of a seizure.  The approximate interval between onset and death was listed as days.

At the time of the Veteran's death, service connection was in effect for PTSD, rated as 100 percent disabling effective from March 13, 1998; malaria, rated as noncompensable; and chronic bronchitis, rated as noncompensable.  

In the instant case, there is a preponderance of evidence against the appellant's claim of entitlement to service connection for the cause of the Veteran's death. There is no medical evidence of record showing that any of the Veteran's service-connected disabilities was either a principal or contributory cause of death.  In addition, there is no medical evidence of record showing that the Veteran's fatal intracranial hemorrhage with seizure was related to his period of active service.

The Veteran's service treatment records are negative for any complaints or findings of intracranial hemorrhage and/or seizure.  The first medical evidence of the Veteran's fatal intracranial hemorrhage with seizure was only days before his death.      

The only evidence of record supporting the appellant's claim is her own lay opinion that the Veteran's fatal intracranial hemorrhage with seizure was related to his period of active service.  As a layperson, however, the appellant is not capable of making medical conclusions; thus, her statements regarding causation are not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). However, the disorders at issue are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the appellant's statements therein cannot be accepted as competent medical evidence.

Accordingly, in light of the above, the Board finds that there is a preponderance of evidence against the appellant's claim for service connection for the cause of the Veteran's death.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  The evidence is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001) (The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.).

III.  DIC under 38 U.S.C.A. § 1318

As previously stated, the Veteran's death certificate indicates that he died in October 2007.  At the time of his death, service connection was in effect for PTSD, rated as 100 percent disabling effective from March 13, 1998; malaria, rated as noncompensable; and chronic bronchitis, rated as noncompensable.  The Veteran was granted the 100 percent disability rating for his PTSD in a March 2003 decision.    

In December 2007, the appellant filed her claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.  

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of nonservice-connected causes, if the veteran's death was not the result of his or her own willful misconduct and at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318.

Current VA regulations define "entitled to receive" as meaning that the veteran filed a claim for disability compensation during his or her lifetime and one of the following circumstances is satisfied: (1) The veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified [ten years in this case] but for clear and unmistakable error (CUE) committed by VA in a decision on a claim filed during the veteran's lifetime; or (2) Additional evidence submitted to VA before or after the veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with 38 C.F.R. §§ 3.156(c) and 3.400(q)(2) of this part for the relevant period specified [ten years in this case];or (3) At the time of death, the veteran had a service-connected disability that was continuously rated totally disabling by VA for the period specified [ten years in this case], but was not receiving compensation because of certain specified conditions.  See 38 C.F.R. § 3.22(b).

Pertinent case law has also held that "hypothetical entitlement" consideration for DIC benefits under 38 U.S.C.A. § 1318 was allowable for claims filed prior to January 21, 2000, i.e., the effective date of the VA regulation prohibiting "hypothetical entitlement."  See Rodriguez v. Nicholson, 19 Vet. App. 275 (2005). The appellant's claim for DIC under the provisions of 38 U.S.C.A. § 1318 was received many years after that date.

In this case, the Veteran did not receive a total rating for a continuous period of at least 10 years immediately preceding death.  The evidence of record shows that the Veteran was in receipt of a 100 percent disability rating for his service-connected PTSD from March 1998 until his death in October 2007; a continuous period of less than 10 years.  In addition, the Veteran was not rated totally disabled continuously since his release from active duty and for a period of not less than five years immediately preceding death; nor was the Veteran a former prisoner of war.

The Board has considered whether the Veteran was "entitled to receive" a total rating for a period of 10 years when considering the definition of "entitled to receive" under 38 C.F.R. § 3.22.  The appellant has not asserted that there is clear and unmistakable error (CUE) in a previous Board or RO decision, there has not been newly associated service medical records, and the Veteran was receiving his total compensation rating (but not for 10 years) prior to his death.  Therefore, the provisions of 38 C.F.R. § 3.22(b)(3) are not applicable.

In view of the foregoing, the Board finds that the criteria for DIC under the provisions of 38 U.S.C.A. § 1318 are not met.  That is, the Veteran, who died many years after his separation from service and was not a former prisoner of war, did not have a service-connected disability rated as 100 percent disabling for at least 10 years prior to his death, as required by 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22. Accordingly, the appellant's claim must be denied for lack of legal merit.  The Court has held that, when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis, 6 Vet. App. at 426, 430.  As the law is dispositive of the instant case, as related to the claim for DIC benefits, the benefit-of-the- doubt rule is not for application.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation under the provisions of 38 U.S.C.A. § 1318 is denied.




___________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


